Fourth Court of Appeals
                               San Antonio, Texas
                                   November 16, 2018

                                   No. 04-18-00284-CR

                                    Josie L. ALANIZ,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2010CR1192
                    Honorable Catherine Torres-Stahl, Judge Presiding


                                     ORDER

       The Appellant’s Motion for Extension of Time to File Brief is GRANTED. The
appellant’s brief is due on January 14, 2019.



                                                 _________________________________
                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of November, 2018.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court